DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 09/22/2021, have been fully considered and are persuasive.

	Regarding objections to the Drawings, the Examiner has noted the amended drawing submitted as a replacement sheet for Fig. 14 and it is much appreciated. The objection is withdrawn at this time.

	Regarding claim rejections under 35 U.S.C. § 112(a), Applicant’s amended claim language with respect to claims 1 and 4-14 have been considered and are persuasive. The rejection of claims 1 and 4-14 detailed in the previous office action is withdrawn at this time, due to the removal of the language regarding “cylindrical thermal conductive material” in question. 

	Regarding claim rejections under 35 U.S.C. § 112(b), Applicant’s amended claim language with respect to claims 1 and 4-14 have been considered and are persuasive. The rejection of claims 1 and 4-14 detailed in the previous office action is withdrawn at this time, due to the removal of the language regarding “cylindrical thermal conductive material” in question. 

	Regarding claim rejections under 35 U.S.C. § 103, Applicant’s arguments and associated amendments, see Remarks pages 7-8, filed September 22, 2021, with respect to the rejection(s) of claim(s) 1 and 4-14 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection is withdrawn at this time.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)

This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse. Accordingly, claims 15-20 have been canceled.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Prior art of Wuchinich (US 5,221,282) discloses an aspirating ultrasonic surgical device with a centrally located bore and a transducer cooling system utilizing thermally conductive and electrically insulating material between the piezoelectric crystal and a hollow metal bolt which defines a central bore with coolant irrigant which flows to conductively remove heat. Prior art of Thapliyal et al. (US 2010/0125198) discloses a transducer subassembly which includes heat sinks configured to maintain the transducer at a low operating temperature to improve efficiency and allow for a wider range of frequencies to be used for imaging and ablating. Prior art of Chen et al. (US 2014/0009891) discloses a planar heat dissipation structure which comprises a first electrically insulating and thermally conductive layer, formed as a one-piece structure that covers an entire interior space which contains an electronic device. Prior art of Gill et al. (US 2011/0160620) discloses an ultrasonic transducer which includes an electrical insulating layer optionally formed of polytetrafluoroethylene. Prior art of Garrison et al. (US 2006/0052774) discloses an electrosurgical instrument for fragmenting, cutting, and coagulating tissue which includes a handpiece where the housing is made of an electrically insulating material. However, the prior art on record does not teach the claim language indicated below.
The below limitations prevent deformation that may be caused by thermal expansion by using multiple thermally conductive material pieces with overlapping areas between the pieces in order to dissipate heat within a surgical handpiece, notably described in the specification as used in ultrasonic surgical handpieces with at least three thermal conductive material pieces.
Regarding claims 1 and 4-14, the prior art, either singularly or in combination, does not teach or suggest the following limitations along with the rest of the limitations of claim 1:

	wherein the thermal conductive layer includes two or more thermal conductive material pieces combining to form a first inner circumference and a first outer circumference, wherein each one of the two or more thermal conductive material pieces includes a length, an inner radius, and an outer radius; and
	wherein at least a portion of a circumference of the two or more thermal conductive material pieces includes an overlapping area therebetween.”

	Additionally, the prior art, either singularly or in combination, does not teach or suggest the following limitations along with the rest of the limitations of claim 10:
“…a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein both the thermal conductive layer and the electrical insulating layer are disposed between the elongated body of the housing and the transducer, wherein the thermal conductive layer is closer to the elongated body of the housing than the electrical insulating layer; and
	wherein both the thermal conductive layer and the electrical insulating layer of the thermal diffuser are disposed adjacent to the elongated body of the housing and are radially spaced outwardly from the transducer;
	wherein the thermal conductive layer includes two or more thermal conductive material pieces combining to form a first inner circumference and a first outer circumference, wherein each one of the two or more thermal conductive material pieces includes a length, an inner radius, and an outer radius; and
	at least one of the two or more thermal conductive material pieces includes a second inner circumference and a second outer circumference and at least one of the two or more 
Claims 4-9 and 11-14 are dependent from claims 1 and 10 noted above. Therefore, they are also allowable for at least the reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon are considered pertinent to applicant's disclosure.
Schwarz, US 2004/0075986 – discloses an electronic device with electrically insulating layers and heat dissipating layers in between the housing and the electrical component.
Otremba, US 2009/0083963 – discloses an electronic device with electrically insulating and heat conducting layers between the housing and the electrical component.
Parham et al., US 9,149,291 – discloses an ultrasonic surgical handpiece with an elongated housing.
Reiland, US 3,584,667 – discloses a torque-transmitting or coupling arrangement with arcuately curved surfaces with their centers of curvature located at the corners of a regular 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER YEHL whose telephone number is (571)270-5777. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER YEHL/            Primary Examiner, Art Unit 2615